        1:18-cv-00352-NT
   Case 2:18-cr-00122-JDL
   Case                   Document     Filed11/05/18
                                   141 Filed
                          Document 9-7                 Pagel 1ofof44 PagelD
                                             02/14/20 Page            PageID#:#:154
                                                                                 619

                                                                          Diggins Exhibit 4


                     Commonwea[táof Massachusetts
                         Office of the Shenff
ran(fin County
                                           DIRECTIVE

     Dispensing Protocol for Medically Assisted Treatment
                               (MAT) of Opioid Use Disorder


      UEED uppeer
              d1e
               t2LO1ri
            BY:                       e         M. Streeter:




   Daily Medicationcall for IVIedically AssistedTreatment for Opioid (Ise Disorder

      1.   Medication Distribution will commence at 6:00am and will take place in the medium
           security library. A maximum of 15 inmates will be moved to the programs area in
           OMS and will be counted in the library during this time. Three security staff will be
           assigned at all times to monitor the medication distribution unless the group of
           inmates is six or less, at which time, the number of security staff can be reduced to
           two. Security staff will follow the direction of medical personnel.


           Medication distribution grouping will be organized by the overnightshift supervisor
           in accordance with the information below. If numbers dictate, all groups will be
           filled to capacity,

              a.   Group   1   (Library)
                           Court
                           CommunityService/Off site jobs
                           Offsite morningappointments                                        DEFENDANT'S
                           Security Quarantine                                                   EXHIBIT
                           All other inmates from Pod   A, C,   and   D                   CASE
                                                                                          NO.


                                                                                          EXHIBIT
                                                                                          NO.
Case   1:18-cv-00352-NT Document
 Case 2:18-cr-00122-JDL          9-7 Filed
                        Document 141 Filed 11/05/18 Page 22 of
                                           02/14/20 Page    of 44                   PagelD
                                                                                    PageID #:#: 155
                                                                                                620




            b.    Group   2   (Library)
                          Female inmates (Female inmates scheduled for court will be
                          medicated by the 5:30am 5:30pm nurse between 5:30am-6:00am in
                                                     -



                          the Medical department.)

             c.   Group   3   (Library)
                          Segregation inmates (All segregation inmates can be grouped together
                          unless enemy status dictates. Inmates shall remain handcuffed in the
                          front during medication pass.)

             d.   Group 4
                        High risk group (consists of previous inmates who have been removed
                        from the MAT program for not following the MAT protocol and have
                        been given another opportunity to remain on MAT as continuation of
                        treatment, as well as getting it as a pre-release induction, or maintenance if
                        re-admitted to the facility.)



             e.   Any remaining inmates       on  the list will be incorporated into additional
                  sessions in the library until the conclusion of the distribution process (up to
                  15 per session) is completed. In the event the medication distribution lasts
                  until 8:45am, and at the direction of shift commander, inmates will be
                  escorted to the intake/bookingarea (current restraint chair area) and have
                  their medication distributed there. If the restraint chair area is in use, the
                  medication pass will take place in the booking iso-pass area. Distribution
                  on Sunday can remain in library for the duration of the distribution.


             f.   An officer shall be assigned to escort inmates to the intake/bookingarea with
                  a nurse and remain with the nurse until distribution is completed. Once in

                  the intake area inmates shall be seated in chairs and will adhere to the same
                  proceduresrequired in the library.

    2.   Security Staff shall call the Housing Units and request the necessary inmates to be
         seen.


    3.   The Housing Unit Officer shall log the inmate/sout to medical documenting the
         name and time of departure on the Unit Log.
Case 2:18-cr-00122-JDL
Case  1:18-cv-00352-NT Document 141
                       Document 9-7 Filed
                                    Filed 11/05/18 Page33ofof44 PagelD
                                          02/14/20 Page         PageID#:#: 156
                                                                           621




   4.   In both locations, Officer will instruct inmates to sit on their hands and remain in
        this positionfor the duration of medication distribution.

   5.   The    Nurse   on    duty will administer the crushed Buprenorphine or
        Buprenorphine/Naloxonesublingual (under the tongue) per the provider order.
        There will be no talking, manipulating of medication with tongue or mouth
        movements for the remainder of the distribution time. The nurse will visually check
        with a flashlight to ensure that the crushed sublingual medication remains under
        the tongue.

   6.   After all inmates have received their medication, the group will remain in the
        waiting area (both locations) with the Officer and Nurse for approximately15-18
        minutes. After this time has passed, the nurse will complete a final mouth check
        with a flashlight to determine if the crushed sublingual medication has fully
        dissolved. Inmates who receive their medication in both locations (library and
        intake/booking area) shall be individually, with their hands behind their backs,
        escorted to the bathroom by the Officer. Prior to being escorted to the bathroom,
        the inmate shall move his/her chair to the opposite side of the medication
        distribution line. Medical staff will instruct the inmate to begin a mouth rinse and
        spit the residue out, then have the inmate eat one package of saltine crackers, and
        repeat rinse and spit. The inmate shall then be instructed to use their fingers to
        open and expose their upper and lower lip, under their tongue and do a complete
        finger sweep of their mouth. At this time the inmates are to wash their hands. Prior
        to returning to the unit, the Officer shall conduct another mouth and hand check. If
        the inmate salivates onto any part of their jumpsuit, that piece of clothing will be
        removed and replaced.

   7.   If an inmate on MAT has dentures, the followingshall apply. If the inmate is able to
        chew crackers without dentures, the dentures will be left in his/her cell for MAT
        distribution. If the patient is not able to chew crackers without dentures, the
        dentures måy be kept on person (pocket) during MAT. After the inmate has
        completed the first mouth rinse/check, the dentures may be worn to proceed with
        the cracker consumption.

   8.   Once  all inmates from Minimum Security/KimballHouse have completed their final
        mouth rinse/check, they will immediatelybe escorted back to the minimum security
        building in preparation for work details. All remaining medium security inmates
        will wait until the rest of the group has undergone the mouth rinse/check before
        being transportedback to the housing unit.
Case                    Document 141
       1:18-cv-00352-NT Document
 Case 2:18-cr-00122-JDL          9-7 Filed
                                     Filed 11/05/18 Page 44 of
                                           02/14/20 Page    of 44         PagelD #: 157
                                                                          PageID #: 622




   9.   Inmates that are in Protective Custody Status will be escorted to the medication
        distribution area (individually or in a group of up to 15) and adhere to the
        procedures above.

   10. If an inmate   issuspected of tamperingwith or attemptingto divert the medication,
        the Officer present shall follow the FCSO disciplinary procedure.
